           Case 2:06-cr-00255-MCE Document 78 Filed 10/21/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax 916-498-5710
5    noa_oren@fd.org
6    Attorney for Defendant
     JAMES LEE MCCURIN
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                        Case No. 2:06-cr-00255-MCE
                                                    )
11                    Plaintiff,                    ) ORDER TO SEAL EXHIBT A - JAMES LEE
                                                    ) MCCURIN’S MEDICAL RECORDS
12             vs.                                  )
                                                    )
13   JAMES LEE MCCURIN,                             )
                                                    )
14                    Defendant.                    )
                                                    )
15                                                  )
16
17             IT IS HEREBY ORDERED that the Request to Seal Exhibit A - Mr. James Lee
18   McCurin’s Medical Records be granted so that the medical information is not available on the
19   public docket. The records are to be provided to the Court and opposing counsel.
20             The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
21   District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that,
22   for the reasons stated in Defendant’s Request, sealing Exhibit A serves a compelling interest.
23   The Court further finds that, in the absence of closure, the compelling interests identified by
24
     Defendant would be harmed. In light of the public filing of its Notice to Seal, the Court further
25
     finds that there are no additional alternatives to sealing Exhibit A that would adequately protect
26
     the compelling interests identified by Defendant.
27
     ///
28

      Order                                           -1-            United States v. McCurin, 2:06-cr-00255-MCE
      Case 2:06-cr-00255-MCE Document 78 Filed 10/21/20 Page 2 of 2


1             These documents shall remain under seal until further Order of the Court.
2             IT IS SO ORDERED.
3
     Dated: October 20, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Order                                          -2-           United States v. McCurin, 2:06-cr-00255-MCE
